 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     FRANCIS BROWN, et al.,                         )
 4                                                  )
                           Plaintiffs,              )     Case No.: 2:19-cv-00377-GMN-GWF
 5
           vs.                                      )
 6                                                  )                     ORDER
     BIOMET ORTHOPEDICS, LLC, et al.,               )
 7                                                  )
                           Defendants.              )
 8                                                  )
 9
10          On March 7, 2019, the Court entered a Minute Order, (ECF No. 49), requiring Plaintiffs
11   to show cause as to why the Court should not dismiss this action for failure to satisfy the
12   diversity jurisdiction requirements set forth in 28 U.S.C. § 1332. Plaintiffs were given until
13   March 21, 2019, to respond and were cautioned that failure to comply with the Order would
14   result in this case being dismissed without prejudice. Plaintiffs have not filed a response to the
15   Order to Show Cause and the deadline to do so has passed.
16          Accordingly,
17          IT IS HEREBY ORDERED that Plaintiffs’ case is DISMISSED without prejudice.
18          The Clerk of Court is instructed to close this case and enter judgment accordingly.
19          DATED this ________
                          10    day of May, 2019.
20
21                                                 ___________________________________
                                                   Gloria M. Navarro, Chief Judge
22                                                 United States District Court
23
24
25


                                                 Page 1 of 1
